Exhibit 10.2

STRATEGIC ALLIANCE AGREEMENT

THIS STRATEGIC ALLIANCE AGREEMENT (this “Agreement”) is entered into as of the
10th day of August, 2009 (hereinafter referred to as the effective date of the
Agreement), by and between TURBINE TRUCK ENGINES, INC., a Nevada corporation
(hereinafter referred to as “TURBINE”), and TIANJIN OUT SKY TECHNOLOGY, Co. Ltd,
a Chinese corporation (hereinafter referred to as “TIANJIN”).

WITNESSETH:

WHEREAS, TURBINE and TIANJIN wish to enter into a strategic alliance for the
collaborative engineering, technical development and commercialization of the
Detonation Cycle Gas Turbine Engine (“DCGT”) with exclusive rights owned by
TURBINE; and

WHEREAS, the parties, as a result of such collaborative efforts, desire to
establish a Joint Venture to manufacture, market and sell the DCGT in China once
the DCGT has been shown to have commercial market potential.

NOW, THEREFORE, in consideration of the foregoing and of the mutual premises
hereinafter expressed, the parties hereto do mutually agree as follows:

ARTICLE I. SCOPE OF STRATEGIC ALLIANCE.

A. TURBINE will, upon signing of this Agreement, deliver to, a file of
milestones (detailed description step by step) for the DCGT project, for the
purpose of allowing TIANJIN to learn the progress and schedule of the DCGT to
date.

B. TURBINE will file for patent protection in China under the PCT (Patent
Cooperation Treaty). And the new engine application filed and accepted by the
WORLD INTELLECTUAL PROPERTY ORGANIZATION. (WO 2009/073406).

C. TURBINE and TIANJIN shall, in good faith, and in a professional manner, work
collectively in a friendly manner towards the modification of the DCGT for
motorcycle engine applications.

D. TIANJIN will commit up to 10 million US dollars over the next 18 months for
project development cost and devote all resources available, and work in
collaboration with all of TURBINES development partners to aid in Redesign
Modifications, Construction, Testing and Integration of a viable DCGT motorcycle
engine.

E. TIANJIN acknowledges that the DCGT engine is a proprietary design, covered by
United States Patents, and being developed by TURBINE under a License Agreement
with Alpha Engines. TIANJIN warrants and represents to TURBINE that it will do
nothing which will interfere or infringe on the Patents and or the License
Agreement. TIANJIN may not use the licensed technology, including any
improvements made thereto, in any manner, without the prior written consent of
TURBINE under a formal license agreement.



--------------------------------------------------------------------------------

F. TIANJIN will purchase up to a 5% stake in TURBINE by acquiring common shares
of TURBINE in the open market.

G. All core designs shall belong to the Inventor.

H. For and in consideration of the execution of this Strategic Alliance and the
participation and performance by TIANJIN hereunder, TURBINE and TIANJIN intend
to form a joint venture whereby TIANJIN will be licensed to manufacture market
and sell the DCGT motorcycle engines in China.

ARTICLE III. MANAGEMENT.

Each party shall designate a partner, officer or other senior person to be
responsible for the overall administration of this Agreement.

ARTICLE IV. CONFIDENTIAL INFORMATION.

The parties acknowledge and agree that in the course of the performance by
TIANJIN contemplated hereunder (collectively, the “Services”) or additional
services pursuant to this Agreement, that TIANJIN may be given access to, or
come into possession of, confidential information of TURBINE which information
may contain trade secrets, proprietary data or other confidential material of
that party. Therefore the parties have executed a Non-Disclosure Agreement which
is attached hereto as Exhibit A, and incorporated by reference as if fully set
forth herein. Materials used in any engagement undertaken pursuant to this
Agreement shall not be altered or changed without the consent of both parties.

ARTICLE V. NO PARTNERSHIP.

Nothing herein contained shall be construed to imply a joint venture,
partnership or principal-agent relationship between TIANJIN and TURBINE, and
neither party shall have the right, power or authority to obligate or bind the
other in any manner whatsoever, except as otherwise agreed to in writing.
Accordingly, for tax, property and liability purposes TIANJIN will provide the
TIANJIN Services and TURBINE will perform the TURBINE Services, each on a
professional basis and as an independent contractor of the other. During the
performance of the any of the Services, TIANJIN’s employees will not be
considered employees of TURBINE, and vice versa, within the meaning or the
applications of any federal, state or local laws or regulations including, but
not limited to, laws or regulations covering unemployment insurance, old age
benefits, worker’s compensation, industrial accident, labor or taxes of any
kind. TIANJIN’s personnel who are to perform the TIANJIN Services or additional
services to be provided by TIANJIN hereunder shall be under the employment, and
ultimate control, management and supervision of TIANJIN. TURBINE’s personnel who
are to perform the TURBINE Services or additional services to be provided by
TURBINE hereunder shall be under the employment, and ultimate control,
management and supervision of TURBINE. It is understood and agreed that
TURBINE’s employees shall not be considered TIANJIN’s



--------------------------------------------------------------------------------

employees within the meaning or application of TIANJIN’s employee fringe benefit
programs for the purpose of vacations, holidays, pension, group life insurance,
accidental death, medical, hospitalization, and surgical benefits, and vice
versa.

ARTICLE VI. TRADEMARK, TRADE NAME AND COPYRIGHTS.

Except as expressly provided herein, this Agreement does not give either party
any ownership rights or interest in the other party’s trade name, patents,
trademarks or copyrights.

ARTICLE VII. INDEMNIFICATION.

Each of TIANJIN and TURBINE, at its own expense, shall indemnify, defend and
hold the other, its partners, shareholders, directors, officers, employees, and
agents harmless from and against any and all third-party suits, actions,
investigations and proceedings, and related costs and expenses (including
reasonable attorney’s fees) resulting solely and directly from the indemnifying
party’s negligence or willful misconduct. Neither TIANJIN nor TURBINE shall be
required hereunder to defend, indemnify or hold harmless the other and/or its
partners, shareholders, directors, officers, directors, employees and agents, or
any of them, from any liability resulting from the negligence or wrongful acts
of the party seeking indemnification or of any third-party. Each of TIANJIN and
TURBINE agrees to give the other prompt written notice of any claim or other
matter as to which it believes this indemnification provision is applicable. The
indemnifying party shall have the right to defend against any such claim with
counsel of its own choosing and to settle and/or compromise such claim as it
deems appropriate. Each party further agrees to cooperate with the other in the
defense of any such claim or other matter.

ARTICLE VIII. NON-SOLICITATION OF PERSONNEL.

TURBINE and TIANJIN agree not to engage in any attempt whatsoever, to hire, or
to engage as independent contractors, the other’s employees or independent
contractors during the term of this Agreement and for a period of six (6) months
following expiration or termination of this Agreement except as may be mutually
agreed in writing.

ARTICLE IX. INTELLECTUAL PROPERTY

Work performed on engagements pursuant to this Agreement by either TIANJIN
and/or TURBINE and information, materials, products and deliverables developed
in connection with engagements pursuant to this Agreement shall be the property
of TURBINE. All underlying methodology utilized by TURBINE and TIANJIN
respectively which was created and/or developed by either prior to the date of
this Agreement and utilized in the course of performing engagements pursuant to
this Agreement shall not become the property of the other. Each party’s rights,
titles and interests are described in the Non-Disclosure Agreement attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

ARTICLE X. GENERAL PROVISIONS.

A. Entire Agreement: This Agreement together with all documents incorporated by
reference herein, constitutes the entire and sole agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreements,
negotiations, understandings, or other matters, whether oral or written, with
respect to the subject matter hereof. This Agreement cannot be modified, changed
or amended, except for in writing signed by a duly authorized representative of
each of the parties.

B. Conflict: In the event of any conflict, ambiguity or inconsistency between
this Agreement and any other document which may be annexed hereto, the terms of
this Agreement shall govern.

C. Assignment and Delegation: Neither party shall assign or delegate this
Agreement or any rights, duties or obligations hereunder to any other person
and/or entity without prior express written approval of the other party.

D. Notices: Any notice required or permitted to be given under this Agreement
shall be in writing, by hand delivery, commercial overnight courier or
registered or certified U.S. Mail, to the address stated below for TURBINE or to
the address stated below for TIANJIN, and shall be deemed duly given upon
receipt, or if by registered or certified mail three (3) business days following
deposit in the U.S. Mail. The parties hereto may from time to time designate in
writing other addresses expressly for the purpose of receipt of notice
hereunder.

If to: Tianjin Out Sky Technology Co., Ltd.

Attn: Chinfu Wu, CEO

An Guang Village, Bei Chen District

Tian Jin, China

If to: Turbine Truck Engines, Inc.

Attn: Michael Rouse, CEO

917 Biscayne Blvd., Suite 6

DeLand, Florida 32724

With a Copy to:

Kimberly L. Graus, P.A.

4949 SR 64 E, #141

Bradenton, Fl. 34208



--------------------------------------------------------------------------------

E. Severability: If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any other
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.

F. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to its
choice of law principles.

G. Paragraph Headings: The paragraph headings set forth in this Agreement are
for the convenience of the parties, and in no way define, limit, or describe the
scope or intent of this Agreement and are to be given no legal effect.

H. Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

I. Exhibits: The Exhibits attached hereto are made a part of this Agreement as
if fully set forth herein.

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
caused this Agreement to be executed as of the date first written above.

 

TIANJIN OUT SKY       TURBINE TRUCK ENGINES, INC. TECHNOLOGY, CO. LTD.       By:
  

 

/s/  Chinfu Wu

      By:   

 

/s/  Michael Rouse

Name:    Chinfu Wu, CEO       Name:    Michael Rouse, CEO